DETAILED ACTION
This action is response to communication:  response to preliminary amendment filed on 10/11/2019.
Claims 1 and 3-24 are currently pending in this application.  
The IDS filed on 10/11/2019 and 12/06/2019 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claims 18-19, claim 18 recites “the payment provider.”  There is no antecedent basis for the payment provider.  It is unclear whether these claims are dependent on claim 17 (which is the first mention of a payment provider), or if they are dependent on claim 1.  For purposes of examination, the claims will be interpreted to be dependent on claim 1, and the claim to be read as “a payment provider.”

Examiner Note
As per claims 21 and 22, the claims recite “means for” limitations.  Such limitations will be interpreted according to applicant’s specification.  For example, see paragraphs 41-48.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. US Patent Application Publication 2015/0348015 (hereinafter Ren) in view of Lingappa US Patent Application Publication 2015/0332262 (hereinafter Lingappa).

As per claim 1, Ren teaches a method comprising: generating a data request at a first application that runs in a first operating environment of a mobile device, wherein the data request contains data identifying the first application or an entity associated with the first application (paragraph 33 wherein third-party application sends request to electronic wallet; electronic wallet may be an app as seen in Figure 3; see paragraph 53 with electronic wallet and third party application installed on terminal device; see paragraph 63 wherein terminal may be a mobile device; see Figure 2, paragraph 11, wherein the application sends profile information to login to wallet, which includes application ID, certificate, signature, etc ); communicating with a second application that runs in a second operating environment, wherein the second application is a trusted application that runs in a secure environment, and wherein the communicating includes transferring the data request identifying the first application to the second application; (paragraph 33, Figure 3, and throughout wherein third party application sends a request to electronic wallet; see also Figure 2, Figure 11, and throughout sending profile information from third party application to wallet); and receiving data from the trusted application responsive to the data request (paragarph 33 with electronic wallet sending corresponding response to third party application; see also Figures 2 and 11).
Although Ren teaches utilizing two different applications at two different security levels (third party vs first party wallet), Ren does not explicitly teach wherein the applications are running in different operating environments parallel with one another.  This would have been 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ren with Lingappa.  One of ordinary skill in the art would have been motivated to perform such an addition to provide security utilizing wallet applications (paragraphs 3-5 of Lingappa).
As per claim 6, Ren does not explicitly teach wherein the second application encrypts the dta communicated to the first application.  However, encrypting information by a secure application and sending encrypted data to other applications would have been obvious.  FOr example, see Lingappa (paragraph 60, wherein wallet application may encrypt information being passed to other applications).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ren with Lingappa.  One of ordinary skill in the art would have been motivated to perform such an addition to provide security utilizing wallet applications (paragraphs 3-5 of Lingappa).

	As per claim 8, Ren as modified teaches wherein a corresponding subset of data types is determined based at least on the identifying data (Ren paragraphs 101-110 and Figure 2 wherein data sent by security element (step 5) is in response to information sent from third party application to wallet in step 3).
	As per claim 11, it would have been obvious over the Ren combination wherein the received data comprises data identifying a tokenized payment card or encrypted payment information or encrypted payment account details (see rejection of claim 6 wherein it would have been obvious over Lingappa that information is encrypted; see Ren abstract and throughout reference wherein data is wallet information, which would be payment information or payment account details; also see Ren paragraph 64 wherein data may include user-specific information, personal information). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ren with Lingappa.  One of ordinary skill in the art would have been motivated to perform such an addition to provide security utilizing wallet applications (paragraphs 3-5 of Lingappa).
As per claim 12, the Ren combination teaches wherein the tokenized or encrypted payment instrument data includes data identifying an entity associated with the trusted application (Ren paragraph 64 wherein data includes user-specific information, information for login, or for payment process, or personal information)

As per claim 14, the Ren combination teaches wherein the data request further identifies one or more data entities to be verified, and wherein the trusted application processes the retrieved data to verify said one or more data entities (Ren paragraph 64; also see ). 
As per claim 15, it would have been obvious over the Ren combination wherein the data rquest comprises a payment request token (see Lingappa paragraph 38 wherein data request from mobile application may be a payment processing request)
	As per claim 16, the Ren combination teaches wherein the first application is a web browser or a native mobile application (Ren paragraph 73 wherein 3rd party application is a browser).
	As per claim 17, the Ren combination teaches wherein the first application is a software program from a third aprty developer and the second application is a trusted software program from a payment provider (see Ren paragraph 72 and 73 wherein first application is a third-party application; see Ren paragraph 15 with wallet on secure element of device).
	As per claim 18, the Ren combination teaches wherein the first application includes a software module from the payment provider to communicate with the second application (Ren rd party apps may be payment applications such as paypass).  
	As per claim 19, it would have been obvious over the Ren combination wherein the software module is an API of a software development kit (Ren paragraph 33 wherein third party application supports an API; see also Figure 4 with API communicating between the third party applications and the wallet).
	Claim 20 is rejected using the same basis of arguments used to reject claim (different side of systems but the rejection of claim 1 covers both sides of the methods).
	Claim 21 is rejected using the same basis of arguments used to reject claim 1 above.
	Claim 22 is rejected using the same basis of arguments used to reject claim 20 above.
	Claim 23 is rejected using the same basis of arguments used to reject claim 1 above.
	Claim 24 is rejected using the same basis of arguments used to reject claim 20 above.

Claims 3-5, 9, and 10 are are rejected under 35 U.S.C. 103 as being unpatentable over the Ren combination as applied above, and further in view of Kelly et al. US Patent Application Publication 2013/0042295 (hereinafter Kelly).

	As per claim 3, Ren as modified does not explicitly teach wherein data request handling functionality of the second application cannot be accessed until the secure environment is established.  However, this would have been obvious, if not inherent.  Ren and Lingappa both already teach a second application (such as a wallet) running in a trusted environment.  If the trusted environment did not exist, the second application would not be able to hand data requests as the second application is running in this environment.  However, for a further show 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Ren combination with Kelly.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security on mobile devices (paragraph 3-4 of Kelly).
	As per claim 4, it would have been obvious over the Ren combination wherein the secure environment is established immediately upon execution of the second application, by verifying the identity of the user (Kelly Figure 21 and 22 shows that immediately after user inputs authentication and a user is granted access, the secure virtual environment is then presented to the user; also see Figure 23 and paragraphs 145-147, wherein after user selects application, user then inputs authentication credentials which then grants access to the trusted application; also see paragraph 35 wherein secure environment is implemented as application and is established after user authenticates himself to application).
	As per claim 5, it would have been obvious over the Ren combination wherein data to verify the identity of the user is generated and stored when the second application is configured for initial use (paragraph 147 wherein authentication information is automatically provisioned and stored such that the application will initially open; see also paragraph 49 wherein authentication input is stored such that when the information is input, the information is automatically compared to the stored authentication information).

	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Ren combination with Kelly.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security on mobile devices (paragraph 3-4 of Kelly).
	As per claim 10, Ren as modified teaches wherein the further subset of dta is determined from user input (Kelly paragraph 35 wherein data may be manipulated by user as he deems fit).
	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495